DETAILED ACTION
An amendment, correcting formatting in claims 20 and 21, was entered on 1/28/22.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Chung et al. (US 2008/0273072) teaches a process of forming a material layer on an OLED (Abst.; ¶ 0002), comprising the steps of: loading a substrate into a printing zone 110 using a robotic arm (i.e. claimed substrate handler) (¶ 0031); printing an organic ink on the substrate while in the printing zone (¶ 0032); transferring the substrate from the printing zone to a buffer chamber 150 having the robotic arm therein (i.e. claimed transfer module and claimed holding zone) (¶¶ 0034-0036); transferring the substrate to a drying chamber (i.e. claimed treatment zone) (¶¶ 0037-0038); drying the substrate to form a film layer on the substrate (¶¶ 0037-0038); and removing the substrate from the drying chamber (¶ 0049).   Chung fails to teach that the transferring from the printing zone to the treatment zone is performed by a conveyance system separate from the robotic arm.  
Hirahara et al. (US 2009/0004368) teaches a process of moving a substrate through various zones, such as a printing and curing zone (Abst.), and explains that various mechanisms can be used to move a substrate from one zone to another, such as a conveyor belt or a robotic arm (¶ 0032).  Hirahara, however, fails to suggest utilizing two separate mechanisms.
None of the prior art, taken individually or in combination, fairly teaches or suggests all the limitations of claims 1 or 21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712